THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR REGISTERED OR QUALIFIED UNDER ANY
STATE SECURITIES LAWS. THE SECURITIES MAY NOT BE SOLD, TRANSFERRED, PLEDGED OR
HYPOTHECATED UNLESS SUCH SALE, TRANSFER, PLEDGE OR HYPOTHECATION IS IN
ACCORDANCE WITH SUCH ACT AND APPLICABLE STATE SECURITIES LAWS.

 

Precious Investments, Inc.

6% PROMISSORY NOTE

 

US $1,500,000 Toronto, Ontario

April 27, 2016

 

For good and valuable consideration, Precious Investments, Inc., a Nevada
corporation, (“Maker”), hereby makes and delivers this 6% Promissory Note (this
“Note”) in favor of Farrah Khan, or his assigns (“Holder”), and hereby agrees as
follows:

 

1.      Principal Obligation and Interest. For value received, Maker promises to
pay to Holder at __________________________________, or at such other place as
Holder may designate in writing, in currently available funds of US dollars, the
principal amount of $1,500,000. Maker’s obligation under this Note shall accrue
simple interest at the rate of 6.0% per year from the date hereof until paid in
full. Interest shall be computed on the basis of a 365-day year or 366-day year,
as applicable, and actual days lapsed. Interest is payable in the Maker’s common
stock.

 

2.Payment Terms.

 

All principal and accrued interest then outstanding shall be due and payable by
the Maker as follows:

 

                                      i.      From time to time at the Makers
discretion; or

                                    ii.      In all other cases, thirty- six
months from the issuance of this Note (such date, the “Maturity Date”).



 

3.      Prepayment. Maker has the right to prepay this Note.

 

 

4.      Representations and Warranties of Maker. Maker hereby represents and
warrants the following to Holder:

 



  

 

 

a.       Maker and those executing this Note on its behalf have the full right,
power, and authority to execute, deliver and perform the Obligations under this
Note, which are not prohibited or restricted under the articles of incorporation
or bylaws of Maker. This Note has been duly executed and delivered by an
authorized officer of Maker and constitutes a valid and legally binding
obligation of Maker enforceable in accordance with its terms.

 

b.      The execution of this Note and Maker’s compliance with the terms,
conditions and provisions hereof does not conflict with or violate any provision
of any agreement, contract, lease, deed of trust, indenture, or instrument to
which Maker is a party or by which Maker is bound, or constitute a default
thereunder or result in the imposition of any lien, charge, encumbrance, claim
or security interest of any nature whatsoever upon any of the Collateral.

 

c.       The security interest granted hereby in and to the Collateral
constitutes a present, valid, binding and enforceable security interest as
collateral security for the Obligations, and, except as to leased equipment or
purchase-money encumbrances existing as of the date of this Note as expressly
disclosed to Holder in writing, such interests, upon perfection, will be senior
and prior to any liens, encumbrances, charges, title defects, interests and
rights of any others with respect to such Collateral.

 

d.      The security interest granted hereby shall be a first priority lien on
the Collateral and no prior or superior liens, security interests or
encumbrances exist with respect to any part of the Collateral.

 

5.      Representations and Covenants of the Holder. The Maker has issued this
Note in reliance upon the following representations and covenants of the Holder:

 

a.       Investment Purpose. This Note and any common stock which may be issued
as payment hereunder are acquired for investment and not with a view to the sale
or distribution of any part thereof, and the Holder has no present intention of
selling or engaging in any public distribution of the same except pursuant to a
registration or exemption.

 

b.      Private Issue. The Holder understands (i) that this Note and any common
stock which may be issued as payment hereunder are not registered under the
Securities Act of 1933 (the “1933 Act”) or qualified under applicable state
securities laws, and (ii) that the Maker is relying on an exemption from
registration predicated on the representations set forth in this Section 8.

 

c.       Financial Risk. The Holder has such knowledge and experience in
financial and business matters as to be capable of evaluating the merits and
risks of its investment, and has the ability to bear the economic risks of its
investment.

 

d.      Risk of No Registration. The Holder understands that if the Maker does
not register with the Securities and Exchange Commission pursuant to Section 12
of the Securities Exchange Act of 1934 (the "1934 Act"), or file reports
pursuant to Section 15(d) of the 1934 Act, or if a registration statement
covering the securities under the 1933 Act is not in effect when it desires to
sell any of the common stock issued as payment hereunder, it may be required to
hold such securities for an indefinite period. The Holder also understands that
any sale of this Note or any sale of common stock in the Maker which might be
made by Holder in reliance upon Rule 144 under the 1933 Act may be made only in
accordance with the terms and conditions of that Rule.

 



 2 

 

 

6.      Defaults. The following events shall be defaults under this Note:

 

a.       Maker’s failure to remit any payment under this Note on before the date
due, if such failure is not cured in full within ten (10) days of written notice
of default;

 

b.      Maker’s failure to perform or breach of any non-monetary obligation or
covenant set forth in this Note or in the Agreement if such failure is not cured
in full within fifteen (15) days following delivery of written notice thereof
from Holder to Maker;

 

c.       If Maker is dissolved, whether pursuant to any applicable articles of
incorporation or bylaws, and/or any applicable laws, or otherwise;

 

d.      The commencement of any action or proceeding which affects the
Collateral or title thereto or the interest of Holder therein, including, but
not limited to eminent domain, insolvency, code enforcement or arrangements or
proceedings involving a bankrupt or decedent;

 

e.       The entry of a decree or order by a court having jurisdiction in the
premises adjudging the Maker bankrupt or insolvent, or approving as properly
filed a petition seeking reorganization, arrangement, adjustment or composition
of or in respect of the Maker under the federal Bankruptcy code or any other
applicable federal or state law, or appointing a receiver, liquidator, assignee
or trustee of the Maker, or any substantial part if its property, or ordering
the winding up or liquidation of its affairs, and the continuance of any such
decree or order un-stayed and in effect for a period of twenty (20) days; or

 

f.       Maker’s institution of proceedings to be adjudicated a bankrupt or
insolvent, or the consent by it to the institution of bankruptcy or insolvency
proceedings against it, or its filing of a petition or answer or consent seeking
reorganization or relief under the federal Bankruptcy Code or any other
applicable federal or state law, or its consent to the filing of any such
petition or to the appointment of a receiver, liquidator, assignee or trustee of
the company, or of any substantial part of its property, or its making of an
assignment for the benefit of creditors or the admission by it in writing of its
inability to pay its debts generally as they become due, or the taking of
corporate action by the Maker in furtherance of any such action.

 

7. Rights and Remedies of Holder. Upon the occurrence of an event of default by
Maker under this Note, then, in addition to all other rights and remedies at law
or in equity, Holder may exercise any one or more of the following rights and
remedies:

 



 3 

 

 

a.       Accelerate the time for payment of all amounts payable under this Note
by written notice thereof to Maker, whereupon all such amounts shall be
immediately due and payable.

 

b.      Pursue and enforce all of the rights and remedies provided to a secured
party with respect to the Collateral under the Uniform Commercial Code.

 

c.       Require Maker to assemble the Collateral and make it available to the
Maker at the place to be designated by the Holder which is reasonably convenient
to both parties. The Holder may sell all or any part of the Collateral as a
whole or in part either by public auction, private sale, or other method of
disposition. The Holder may bid at any public sale on all or any portion of the
Collateral. Unless the Collateral threatens to decline speedily in value, Holder
shall give Maker reasonable notice of the time and place of any public sale or
of the time after which any private sale or other disposition of the Collateral
is to be made, and notice given at least 10 days before the time of the sale or
other disposition shall be conclusively presumed to be reasonable.

 

d.      Pursue any other rights or remedies available to Holder at law or in
equity.

 

8.                              Rules of Construction. This Note has been freely
negotiated by Maker and Holder and any rule of construction to the effect that
any ambiguities are to be resolved against the drafting party shall not be
employed in the interpretation of this Note.

 

9.                              Choice of Laws; Actions. This Note shall be
constructed and construed in accordance with the internal substantive laws of
the State of Nevada, without regard to the choice of law principles of said
State. Maker acknowledges that this Note has been negotiated in Clark County,
Nevada. Accordingly, the exclusive venue of any action, suit, counterclaim or
cross claim arising under, out of, or in connection with this Note shall be the
state or federal courts in Clark County, Nevada. Maker hereby consents to the
personal jurisdiction of any court of competent subject matter jurisdiction
sitting in Clark County, Nevada.

 

10.                          Usury Savings Clause. Maker expressly agrees and
acknowledges that Maker and Holder intend and agree that this Note shall not be
subject to the usury laws of any state other than the State of Nevada.
Notwithstanding anything contained in this Note to the contrary, if collection
from Maker of interest at the rate set forth herein would be contrary to
applicable laws, then the applicable interest rate upon default shall be the
highest interest rate that may be collected from Maker under applicable laws at
such time.

 

11.                          Costs of Collection. Should the indebtedness
represented by this Note, or any part hereof, be collected at law, in equity, or
in any bankruptcy, receivership or other court proceeding, or this Note be
placed in the hands of any attorney for collection after default, Maker agrees
to pay, in addition to the principal and interest due hereon, all reasonable
attorneys’ fees, plus all other costs and expenses of collection and
enforcement, including any fees incurred in connection with such proceedings or
collection of the Note and/or enforcement of Holder’s rights with respect to the
administration, supervision, preservation or protection of, or realization upon,
any Collateral securing payment hereof.

 



 4 

 

 

12.                          Miscellaneous.

 

a.       This Note shall be binding upon Maker and shall inure to the benefit of
Holder and its successors, assigns, heirs, and legal representatives.

 

b.      Any failure or delay by Holder to insist upon the strict performance of
any term, condition, covenant or agreement of this Note, or to exercise any
right, power or remedy hereunder shall not constitute a waiver of any such term,
condition, covenant, agreement, right, power or remedy.

 

c.       Any provision of this Note that is unenforceable shall be severed from
this Note to the extent reasonably possible without invalidating or affecting
the intent, validity or enforceability of any other provision of this Note.

 

d.      This Note may not be modified or amended in any respect except in a
writing executed by the party to be charged.

 

e.       Time is of the essence.

 

13.                          Notices. All notices required to be given under
this Note shall be given to each of the parties at such address as a party may
designate by written notice to the other party. Notices may be transmitted by
facsimile, certified mail, private delivery, or any other commercially
reasonable means, and shall be deemed given upon receipt by the Party to whom
they are addressed.

 

14.                          Waiver of Certain Formalities. All parties to this
Note hereby waive presentment, dishonor, notice of dishonor and protest. All
parties hereto consent to, and Holder is hereby expressly authorized to make,
without notice, any and all renewals, extensions, modifications or waivers of
the time for or the terms of payment of any sum or sums due hereunder, or under
any documents or instruments relating to or securing this Note, or of the
performance of any covenants, conditions or agreements hereof or thereof or the
taking or release of collateral securing this Note. Any such action taken by
Holder shall not discharge the liability of any party to this Note.

 



 5 

 



 

IN WITNESS WHEREOF, this Note has been executed effective the date and place
first written above.

 

Precious Investments, Inc. “Maker”:

 

 

By: /s/ Kashif Khan

Kashif Khan , President

 

 

 

“Holder”:

 

 

By: /s/ Farrah Khan



Print name: Farrah Khan

 

 6 

 

 

Exhibit “A”

 

Collateral



 7 

 

